NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICKI MICHAEL, individually and as              No.    20-36030
representative on behalf of a class of
similarly situated persons,                     D.C. No. 4:18-cv-00277-DCN

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

CONAGRA BRANDS INC. PENSION
PLAN FOR HOURLY PRODUCTION
WORKERS, AKA Pension Plan, an
employee pension benefit Plan; et al.,

                Defendants-Appellees,

and

DOES, I-XX; individual members of the
Plan administrative and/or appeals
committees,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                          Submitted November 10, 2021**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                               Seattle, Washington

Before: GOULD, TALLMAN, and BUMATAY, Circuit Judges.

      Vicki Michael appeals the district court’s grant of summary judgment in favor

of Conagra Brands, Inc. Pension Plan for Hourly Production Workers (“Conagra”)

and the plan administrators.

      Where, as here, a pension plan contains an express discretion provision, courts

review the plan administrator’s interpretation of the plan for abuse of discretion.

O’Rourke v. N. Cal. Elec. Workers Pension Plan, 934 F.3d 993, 998 (9th Cir. 2019).

We review de novo the district court’s application of the abuse of discretion

standard, id., as well as the grant of summary judgment, United States v. Phattey,

943 F.3d 1277, 1280 (9th Cir. 2019).

      Because the plan administrator’s interpretation of Congra’s pension plan

(“Plan”) was reasonable, we affirm the district court’s grant of summary judgment

in favor of Conagra.

      Under § 4.02-1 of the Plan, a retiree’s benefit is calculated according to a

precise formula. The monthly pension equals the product of “(a) times (b), less (c)”

as follows:

   (a) The monthly pension per Year of Benefit Service shown in Appendix I for the
       participant’s location.


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
   (b) The participant’s number of Years of Benefit Service, including fractional
       years, but in no case including Benefit Service in excess of thirty-five (35)
       years.
   (c) The amount of Past Service Retirement Income attributable to the participant
       under 4.02-3.

Section 4.02-3 defines “Past Service Retirement Income” as “[t]he monthly benefit

payable under the Prior Plan on account of Service counted under 4.02-1.” The

parties dispute whether the offset amount described in § 4.02-1(c) includes all years

of service that Michael worked or only the last 35 years of service. The dispute turns

on the meaning of “counted.”

      Michael worked at a plant in Idaho from 1974 to 2016, for a total of 42 years.

For the first 13.5 years, Michael was employed by another company, Amfac Foods,

Inc. In 1988, Conagra took over the plant. When Amfac ceased operating the plant,

it paid out Michael’s retirement benefits.      For Michael’s final 28.5 years of

employment, she worked for Conagra. The Conagra pension plan administrator

deducted the total amount of benefits Michael received from Amfac when

calculating her Conagra pension.

      Michael challenges the complete offset of her Amfac benefit, contending only

the portion of her Amfac benefit that was “counted” under § 4.02-1(b) should be

deducted. Because § 4.02-1(b) caps the years of service “counted” to 35 years,

Michael argues that only the last 6.5 years of her Amfac benefit should be offset




                                          3
against her Conagra pension. That’s because, in Michael’s view, the first 7 years of

her Amfac employment falls outside the 35-year cap and is, therefore, not “counted.”

      Conagra disagrees with that interpretation.        In its view, all years of

employment are “counted” and, only if those years exceed 35, are the years reduced

to 35 years under the cap. In other words, the 35-year cap is applied after all years

of employment are “counted” under § 4.02-1(b). Because all 42 years of Michael’s

service “counted,” Conagra asserts that the plan administrator properly deducted the

full Amfac benefit under § 4.02-1(c).

      We hold that the plan administrator’s interpretation is reasonable. The text of

the Plan is ambiguous as to which interpretation of “counted” is correct. The Plan’s

language provides no guidance on whether the years of service stop counting at 35,

or all years of service count before applying a cap of 35. In other words, the plain

text of the Plan does not forbid the administrator from deducting all years of service

in § 4.02-1(c).

      Since it was reasonable for Conagra to consider all years of service “counted”

and therefore deduct all those years as an offset under § 4.02-1(c), see O’Rourke,

934 F.3d at 1000–01, the district court correctly granted summary judgment for

Conagra.

      AFFIRMED.




                                          4